SUMMARY ORDER

Plaintiff-Appellant Nathaniel Jones, pro se, appeals from the January 12, 2006, 409 F.Supp.2d 456, order of the United States District Court of the Southern District of New York (Hellerstein, J.) granting defendants-appellees’ motions to dismiss Jones’s amended complaint in its entirety pursuant to Fed.R.Civ.P. 8 and 12(b). We assume the parties’ familiarity with the underlying facts and procedural history of the case.
We review a district court’s dismissal of a complaint on Rule 8 grounds for an abuse of discretion. See Simmons v. Abruzzo, 49 F.3d 83, 87 (2d Cir.1995) (reviewing sua sponte dismissal pursuant to Rule 8 for an abuse of discretion). “[A] district court abuses its discretion when its decision rests on an error of law (such as application of the wrong legal principle) or a clearly erroneous factual finding, or ... its decision — though not necessarily the product of a legal error or a clearly erroneous factual finding — cannot be located within the range of permissible decisions.” Wynder v. McMahon, 360 F.3d 73, 76 (2d Cir.2004) (internal quotations omitted).
Rule 8 requires that a complaint include “a short and plain statement of the claim” sufficient to give the defendants “fair notice of what the plaintiffs claim is and the grounds upon which it rests.” Id. at 77 (quotations omitted). “The statement should be short because ‘[u]nnecessary prolixity in a pleading places an unjustified burden on the court and the party who must respond to it because they are forced to select the relevant material from a mass of verbiage.’ ” Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir.1988) (quoting 5 C. Wright & A. Miller, Federal Practice and Proc. § 1281, at 365 (1969)). Accordingly, *33the district court’s determination, that Jones’s single-spaced 58-page complaint with 87 additional pages of attachments, alleging over twenty separate causes of action against more than 40 defendants, violated the short and plain statement requirement of Rule 8, was not an abuse of discretion.
Furthermore, contrary to Jones’s assertion that he should have been granted leave to amend, the district court did not abuse its discretion by dismissing the complaint without granting such leave. It is within the district court’s discretion to deny leave to amend a prolix complaint. None of Jones’s responses to the motions to dismiss or his appellate briefs raise any valid arguments, include any claims other than the conclusory conspiracy claims, or respond in any concrete manner to the defendants’ defenses. Given the numerous opportunities that Jones has had to clarify or restate his claims, his failure to do so provides a sufficient basis for a finding that granting him leave to amend his complaint would be futile. Because Jones’s failure to comply with Rule 8 is a sufficient basis for the district court’s dismissal of the complaint, we do not address the sufficiency of the complaint under Rule 12(b). The propriety of the district court’s dismissal pursuant to Rule 8 also resolves any issues arising from Jones’s assertion that the district court erred by denying entry of default judgment against those defendants who neither answered nor moved to dismiss the complaint. Because the Rule 8 dismissal disposed of the complaint in its entirety, there was no basis upon which the district court could have granted default judgments against some of the defendants. See Barrett v. Harwood, 189 F.3d 297, 300-04 (2d Cir.1999) (affirming the district court’s denial of default judgment in a § 1983 case on the ground that defendant, against whom default was sought, was a private actor not amenable to suit).
We have considered Jones’ other contentions and find them to be without merit.
For the foregoing reasons, we AFFIRM the judgment of the district court.